DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/26/2019 and on 12/22/2020 were filed before the first office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Applicant’s current specification headers a bolded; recommended/suggested format is full uppercase, no bold, no underline, no italics. This is a suggestion and no change is required on applicant’s part.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The below full analysis for claim 1. Claim 11 is identical to claim 1, except in that it claims a processor and memory for performing the method. Merely implementing a mathematical method/equations/determinations on a computer system is not enough to satisfy 101 via intregration onto a specific machine. As such claim 11 has the same issues/101 analysis as claim 1.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1)
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a method.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 mathimatical concepts and, therefore, an abstract idea.  Taking in of sensor data, performing calculations/transformations/determinations on it.  And then sending a attitude change command to a second device. Notably, the claim does not positively recite any limitations regarding actual determination of the attitude of the second device, currently what is claimed is the transmission of the data which, data which is to change the attitude of a second device.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite instructing a device to adjust the attitude”, there are no limitations in the body of the claim that recite determining the actual attitude change of the second device.  Only the transmission of the instruction to another device is claimed, not any actual actuation of the second device. What is currently claimed via 1 is the taking in of data, transforming data, and transmitting of data to another device.  While the data is selected and transmitted, it is not transformed by any steps of the method (purely mathematical transformations/determinations do not constitute a specific transformation for satisfying 101), or used implement a specific control of the first or second device.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.


CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

	Regarding Claim 11, the claim is identical to claim 1 but directed to a processor and memory performing the method of claim 1. Implementation of a mathematical process (see above claim 1 101 rejection)
	Claims 2,3, 5, 6, 9, 10, 12, 13, 15, 19, and 20 are all dependent claims of claims 1 and 11 respectively and their specific claim elements are all mathematical determinations/analysis and as such do not satisfy 101/fix the 101 issues of their parent independent claims.
	Regarding Claims 4, 7, 8, 11, 14, and 16-18 while these claim recite/claim sensors or displaying of information. The level of generality of the claimed elements and the functions of those elements are all WURC in the field of drones and electronics. I.e. the display of video footage on a display, use of a camera. As such these dependent claims fail to provide integration onto a specific machine and thus fail to remedy their respective independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 10-12, 18, 20-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN1062922799, “Unmanned Plane, remote control device, and control method for unmanned plane”, Ren Haoliang.
Regarding Claim 1, Ren Haoliang teaches ‘ A method executable by a first device for instructing a second device to adjust attitude, comprising: determining a first directional vector of the second device relative to the first device; ”( Content of the Invention Section: “Determining whether a predetermined steering condition is satisfied based on the first orientation data detected by the UAV and the second orientation data; When the steering condition is satisfied, the camera lens is controlled towards an orientation corresponding to the second orientation data, so that the direction of the camera of the UAV and the direction of the remote control device are opposite to each other.” Here the first orientation data of the uav (I.e. where is the uav facing/located) and the second orientation data (where/how is the remote control facing) is cooperatively used to adjust/steer the uav) );‘ and transmitting an attitude adjustment instruction to the second device,”( Content of the invention section: “Receive a predetermined instruction sent by the remote control device;” Here an command “i.e. attitude adjustment instruction” is sent to trigger the operations);‘ the attitude adjustment instruction comprising directional data indicating the first directional vector or directional data derived based on the first directional vector, and the attitude adjustment instruction being configured to instruct the second device to adjust the attitude based on the directional data indicating the first directional vector or the directional data derived based on the first directional vector.”( Content of the Invention Section: “Determining whether a predetermined steering condition is satisfied based on the first orientation data detected by the UAV and the second orientation data; When the steering condition is satisfied, the camera lens is controlled towards an orientation corresponding to the second orientation data, so that the direction of the camera of the UAV and the direction of the remote control device are opposite to each other.” Here the first orientation data of the uav (I.e. where is the uav facing/located) and the second orientation data (where/how is the remote control facing) is cooperatively used to adjust/steer the uav)
Regarding Claim 2, Ren Haoliang teaches ‘The method of claim 1, wherein determining the first directional vector of the second device relative to the first device comprises: locating the second device; determining locating attitude of the first device when the first device locates the second device;  and determining the first directional vector of the second device relative to the first device based on the locating attitude of the first device.”( Page 14, “Another embodiment of the present invention is an improvement made on the basis of the previous embodiment. When the user does not point to the UAV, please refer to FIG. 4, the UAV before processing can not directly pass the UAV The camera unit 1001 or the heading angle of the drone causes the camera lens to acquire the user's gesture image 1002. After the predetermined steering condition is determined, as described above, the UAV calculates the azimuth angle θ according to the azimuth of the UAV relative to the remote control device and the direction angle of the direction toward the remote control device, and the remote control device (X 1, y 1) around the positioning coordinate B (x 2, y 2) with the positioning coordinates A (x 1, y 1) of the UAV as a starting point, y 2) After reaching the angle θ clockwise, the position coordinate (x 3, y 3) of point C is reached, and then the azimuth angle α AC of the positioning coordinate C (x 3, y 3) relative to the UAV After the UAV adjusts the heading angle to be consistent with the azimuth α AC, the UAV flies to the location coordinate C (x 3, y 3) so that the UAV is located in front of the user gesture area, that is, the user faces the UAV. After the UAV is in the above process or flew to the position of the coordinate C (x 3, y 3), according to the method shown in the previous embodiment, by turning the UAV imaging unit 1001 or adjusting the UAV The heading angle so that the processed camera of the drone and the direction of the remote control device are opposite to each other so that the gesture image 1002 can be acquired.” Here the turning and aiming of the camera includes both/either turning of the UAV itself and/or turning of a camera of a drone and the calculation/determination of the various vectors are in respect/based on the heading direction of the controller and the heading/direction of the drone);
.”(Page 11, “The positioning function of the positioning module is realized based on the satellite positioning system connected to the positioning module. The satellite system connected to the positioning module includes but is not limited to GPS Positioning system, Beidou positioning system, the Gros Jonas positioning system or the Galileo positioning system; and the direction data is detected by a magnetometer, an inertial sensor or a geomagnetic compass mounted on the remote control device, which characterizes the direction of the remote control device.”)
Regarding Claim 10, Ren Haoliang teaches “The method of claim 1, wherein the directional data derived based on the first directional vector comprise directional data of a second directional vector opposite to the first directional vector.”( Content of the invention section: “When the steering condition is satisfied, the camera lens is controlled towards an orientation corresponding to the second orientation data, so that the direction of the camera of the UAV and the direction of the remote control device are opposite to each other” Here teaches the second direction vector (i.e. where should the uav/camera point) is opposite the first directional vector (i.e. where is remote control device pointing))
Claims 11, 12, 18, and 20 are directed to a device which runs/performs the method as claimed in claims 1, 2, 8, and 10. As Ren Haoliang teaches a drone and controller running/performing on a processor and memory the rational for claims 11, 12, 18, and 20 is the same as claim 1, 2, 8, and 10. Pages, 23-24 “In one possible design, the structure of the multifunction control device includes: One or more cameras 707 for capturing images; A memory 702 for storing a program for supporting the transceiver to execute the above-described control method of the drone, A communication interface 703 for the aforementioned drone to communicate with a remote control or other device or communication network; One or more processors 704 for executing the programs stored in the memory 703, One or more applications 705, wherein the one or more applications 705 are stored in the memory 702 and configured to be executed by the one or more processors 704, the one or more programs 705 A control device for driving the one or more processors 704 to construct a drone for executing a control method of the drone.”
Regarding Claim 21, Ren Haoliang teaches”  A method executable by a second device for adjusting attitude, comprising: receiving an attitude adjustment instruction from a first device,”( Content of the invention section: “Receive a predetermined instruction sent by the remote control device;” Here an command “i.e. attitude adjustment instruction” is sent to trigger the operations);” the attitude adjustment instruction comprising directional data indicating a first directional vector or directional data derived based on the first directional vector,   the first directional vector indicating a directional vector of the second device relative to the first device;”( Content of invention section: “Based on the trust connection, receiving the second orientation data detected by the remote control device;” the “second orientation data” is the orientation/directional information of the first device, i.e. the remote control);”  and adjusting the attitude of the second device based on the directional data indicating the first directional vector or the directional data derived based on the first directional vector.”( Content of the Invention Section: “Determining whether a predetermined steering condition is satisfied based on the first orientation data detected by the UAV and the second orientation data; When the steering condition is satisfied, the camera lens is controlled towards an orientation corresponding to the second orientation data, so that the direction of the camera of the UAV and the direction of the remote control device are opposite to each other.” Here the first orientation data of the uav (I.e. where is the uav facing/located) and the second orientation data (where/how is the remote control facing) is cooperatively used to adjust/steer the uav)
Regarding Claim 22, Ren Haoliang teaches” The method of claim 21, wherein the directional data derived based on the first directional vector comprise directional data of a second directional vector that is opposite to the first directional vector.”( Content of the invention section: “When the steering condition is satisfied, the camera lens is controlled towards an orientation corresponding to the second orientation data, so that the direction of the camera of the UAV and the direction of the remote control device are opposite to each other” Here teaches the second direction vector (i.e. where should the uav/camera point) is opposite the first directional vector (i.e. where is remote control device pointing )
Regarding Claim 23, Ren Haoliang teaches” The method of claim 22, wherein adjusting the attitude of the second device based on the directional data indicating the first directional vector or the directional data derived based on the first directional vector comprises: adjusting the attitude of the second device based on the second directional vector.”(Page 14, “Another embodiment of the present invention is an improvement made on the basis of the previous embodiment. When the user does not point to the UAV, please refer to FIG. 4, the UAV before processing can not directly pass the UAV The camera unit 1001 or the heading angle of the drone causes the camera lens to acquire the user's gesture image 1002. After the predetermined steering condition is determined, as described above, the UAV calculates the azimuth angle θ according to the azimuth of the UAV relative to the remote control device and the direction angle of the direction toward the remote control device, and the remote control device (X 1, y 1) around the positioning coordinate B (x 2, y 2) with the positioning coordinates A (x 1, y 1) of the UAV as a starting point, y 2) After reaching the angle θ clockwise, the position coordinate (x 3, y 3) of point C is reached, and then the azimuth angle α AC of the positioning coordinate C (x 3, y 3) relative to the UAV After the UAV adjusts the heading angle to be consistent with the azimuth α AC, the UAV flies to the location coordinate C (x 3, y 3) so that the UAV is located in front of the user gesture area, that is, the user faces the UAV. After the UAV is in the above process or flew to the position of the coordinate C (x 3, y 3), according to the method shown in the previous embodiment, by turning the UAV imaging unit 1001 or adjusting the UAV The heading angle so that the processed camera of the drone and the direction of the remote control device are opposite to each other so that the gesture image 1002 can be acquired.” Here the turning and aiming of the camera includes both/either turning of the UAV itself and/or turning of a camera of a drone)
Regarding Claim 24, Ren Haoliang teaches”  The method of claim 23, wherein adjusting the attitude of the second device based on the second directional vector comprises: driving a propulsion device of the second device to adjust a facing direction of a first assembly of the second device to be consistent with the second directional vector.”( Page 14, “Another embodiment of the present invention is an improvement made on the basis of the previous embodiment. When the user does not point to the UAV, please refer to FIG. 4, the UAV before processing can not directly pass the UAV The camera unit 1001 or the heading angle of the drone causes the camera lens to acquire the user's gesture image 1002. After the predetermined steering condition is determined, as described above, the UAV calculates the azimuth angle θ according to the azimuth of the UAV relative to the remote control device and the direction angle of the direction toward the remote control device, and the remote control device (X 1, y 1) around the positioning coordinate B (x 2, y 2) with the positioning coordinates A (x 1, y 1) of the UAV as a starting point, y 2) After reaching the angle θ clockwise, the position coordinate (x 3, y 3) of point C is reached, and then the azimuth angle α AC of the positioning coordinate C (x 3, y 3) relative to the UAV After the UAV adjusts the heading angle to be consistent with the azimuth α AC, the UAV flies to the location coordinate C (x 3, y 3) so that the UAV is located in front of the user gesture area, that is, the user faces the UAV. After the UAV is in the above process or flew to the position of the coordinate C (x 3, y 3), according to the method shown in the previous embodiment, by turning the UAV imaging unit 1001 or adjusting the UAV The heading angle so that the processed camera of the drone and the direction of the remote control device are opposite to each other so that the gesture image 1002 can be acquired.” Here the turning and aiming of the camera includes both/either turning of the UAV itself and/or turning of a camera of a drone)
Regarding Claim 25, Ren Haoliang teaches ” The method of claim 24, wherein the first assembly comprises at least an imaging sensor of the second device.”( Page 2, “Determining whether a predetermined steering condition is satisfied based on the first orientation data detected by the UAV and the second orientation data; When the steering condition is satisfied, the camera lens is controlled towards an orientation corresponding to the second orientation data, so that the direction of the camera of the UAV and the direction of the remote control device are opposite to each other.” The ‘camera lens” being controlled towards the second orientation is the adjustment of an assembly (i.e. camera can move/aim semi-independently from the drone and contains a camera)
Regarding Claim 26, Ren Haoliang teaches” The method of claim 24, wherein driving the propulsion device of the second device to adjust the facing direction of the first assembly of the second device to be consistent with the second directional vector comprises: driving a first propulsion device of the second device to adjust a yaw angle of the second device to be consistent with a corresponding component of the second directional vector; and driving a second propulsion device of the second device to adjust a pitch angle of the first assembly of the second device to be consistent with a corresponding component of the second directional vector.”( Page 14, “Another embodiment of the present invention is an improvement made on the basis of the previous embodiment. When the user does not point to the UAV, please refer to FIG. 4, the UAV before processing can not directly pass the UAV The camera unit 1001 or the heading angle of the drone causes the camera lens to acquire the user's gesture image 1002. After the predetermined steering condition is determined, as described above, the UAV calculates the azimuth angle θ according to the azimuth of the UAV relative to the remote control device and the direction angle of the direction toward the remote control device, and the remote control device (X 1, y 1) around the positioning coordinate B (x 2, y 2) with the positioning coordinates A (x 1, y 1) of the UAV as a starting point, y 2) After reaching the angle θ clockwise, the position coordinate (x 3, y 3) of point C is reached, and then the azimuth angle α AC of the positioning coordinate C (x 3, y 3) relative to the UAV After the UAV adjusts the heading angle to be consistent with the azimuth α AC, the UAV flies to the location coordinate C (x 3, y 3) so that the UAV is located in front of the user gesture area, that is, the user faces the UAV. After the UAV is in the above process or flew to the position of the coordinate C (x 3, y 3), according to the method shown in the previous embodiment, by turning the UAV imaging unit 1001 or adjusting the UAV The heading angle so that the processed camera of the drone and the direction of the remote control device are opposite to each other so that the gesture image 1002 can be acquired.” Here the turning and aiming of the camera includes both/either turning of the UAV itself and/or turning of a camera of a drone, the pointing of the camera to the user is adjustment of the assembly consistent with the second directional information/vector)
Claims 27-31 are directed to the device which executes the method as claimed in claims 21-25. As Ren Haoliang teaches the drone and memory/processor system which executes the method the rational for claims 27-31 are identical to claims 21-25.
Regarding Claim 32, Ren Hao-Liang teaches “The second device of claim 29, wherein when the computer-readable instructions are executed by the processor, the computer-readable instructions cause the processor to perform the following operations: driving a first motor of the second device to adjust a yaw angle of the second device to be consistent with a corresponding component of the second directional vector; and driving a second motor of the second device to adjust a pitch angle of a first assembly of the second device to be consistent ( Page 14, “Another embodiment of the present invention is an improvement made on the basis of the previous embodiment. When the user does not point to the UAV, please refer to FIG. 4, the UAV before processing can not directly pass the UAV The camera unit 1001 or the heading angle of the drone causes the camera lens to acquire the user's gesture image 1002. After the predetermined steering condition is determined, as described above, the UAV calculates the azimuth angle θ according to the azimuth of the UAV relative to the remote control device and the direction angle of the direction toward the remote control device, and the remote control device (X 1, y 1) around the positioning coordinate B (x 2, y 2) with the positioning coordinates A (x 1, y 1) of the UAV as a starting point, y 2) After reaching the angle θ clockwise, the position coordinate (x 3, y 3) of point C is reached, and then the azimuth angle α AC of the positioning coordinate C (x 3, y 3) relative to the UAV After the UAV adjusts the heading angle to be consistent with the azimuth α AC, the UAV flies to the location coordinate C (x 3, y 3) so that the UAV is located in front of the user gesture area, that is, the user faces the UAV. After the UAV is in the above process or flew to the position of the coordinate C (x 3, y 3), according to the method shown in the previous embodiment, by turning the UAV imaging unit 1001 or adjusting the UAV The heading angle so that the processed camera of the drone and the direction of the remote control device are opposite to each other so that the gesture image 1002 can be acquired.” Here the turning and aiming of the camera includes both/either turning of the UAV itself and/or turning of a camera of a drone, the pointing of the camera to the user is adjustment of the assembly consistent with the second directional information/vector)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9, 13-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106292799, “Unmanned Plane, remote control device, and control method for unmanned plane” as applied to claim 2 above, and further in view of Kim et al, US20180164801, “Method for Operating Unmanned Aerial Vehicle and Electronic Device for Supporting the Same”.
Regarding Claim 3, Ren Haoliang teaches a remote controller for the drone, Page 9, “A person of ordinary skill in the art may understand that "a remote control device" or "multi-function remote control device" as used herein includes both a device of a wireless signal transmitter, a device that only has a non-receiving wireless signal transmitter, and a device that receives and A hardware-emitting device having a device capable of receiving and transmitting hardware capable of bidirectional communication over a bidirectional communication link. Such devices may be designed to be arranged on a person, in particular an arm part, comprising a smart bracelet, a smart watch, or a bracelet / watch / bracelet provided with an infrared light source and the like.” However Ren Haoliang doesn’t provide for specific sensors on the remote device beyond a brief section of page 11, “The positioning data can represent latitude and longitude coordinates of the remote control device. The latitude and longitude coordinates can be obtained by a positioning module installed on the remote control device. The positioning function of the positioning module is realized based on the satellite positioning system connected to the positioning module. The satellite system connected to the positioning module includes but is not limited to GPS Positioning system, Beidou positioning system, the Gros Jonas positioning system or the Galileo positioning system; and the direction data is detected by a magnetometer, an inertial sensor or a geomagnetic compass mounted on the remote control device, which characterizes the direction of the remote control device. Since the remote control The device may be designed to be arranged in a user's hand, and the direction data may also characterize the direction of the user's gesture area. By analyzing and calculating the direction data and the positioning data, the second orientation data of the remote control device is obtained.”
Kim et al teaches a remote controller which includes a image sensor and locating of the drone based on it. Kim et al teaches the use of an image sensor to create virtual fences and determine if the drone is within the fences, “[0092] FIG. 7 is a drawing illustrating an example of a valid range according to an embodiment of the present disclosure. [0093] Referring to FIG. 7, as shown, a valid range 200 may be implemented as a quadrangular pyramid shape at a first point of an electronic device 100. For example, the valid range 300 may include a first virtual fence 301 located at a certain angle of an upper side with respect to the first point of the electronic device 100, a second virtual fence 302 located at a certain angle of a lower side with respect to the first point of the electronic device 100, a third virtual fence 303 located at a certain angle of a left side with respect to the first point of the electronic device 100, or a fourth virtual fence 304 located at a certain angle of a right side with respect to the first point of the electronic device 100. To adjust the virtual range, the first virtual fence 301 and the second virtual fence 302 may be adjusted in angle with respect to a specified point of the electronic device 100. Similarly, the third virtual fence 303 and the fourth virtual fence 304 may be adjusted in angle with respect to the specified point of the electronic device 100. The electronic device 100 may provide a user interface for adjusting the left and right angle and the upper and lower angle.“ and from [0054] “The electronic device 100 may calculate a valid range in which the aerial vehicle 200 will be operated, based on location information and orientation information. The electronic device 100 may provide the calculated valid range information to the aerial vehicle 200. According to an embodiment, if the electronic device 100 controls the aerial vehicle 200 while it is located in a first direction (e.g., a front direction), a valid range (or a flight area) may be set within a radius range (e.g., a field of view (FOV)) set left and right with respect to the first direction.”The the positioning of the drone is done based on the Field of view of the camera of the remote controller
	Thus it would have been obvious to one of ordinary skill in the art to modify Ren Haoliang to run on/use the controller and controller features as taught by Kim et al. This modified Haoliang would teach all aspects of claim 3. One would be motivated to make this combination as the use as motivated by Kim et al [0004] “A controller for a UAV may be an input device that includes a joystick or a touch pad or the like for controlling the UAV. The UAV may move in a constant direction depending on control information received from the input device. Since the UAV is subject to inertial motion, an input prediction range input after a user recognizes the UAV may be often different from the distance in which the UAV actually moves. Further, since the movement speed of the UAV according to an input predicted by the user is often different from the real movement speed of the UAV, it is very difficult for an unskilled user to control the UAV. Thus, it is not easy to operate the UAV accurately. And therefore, when there is a situation where loss of lives or property damage may be caused by the inaccurate operation of the UAV, it is difficult for the user to properly respond to the situation.” Thus by using Kim et al’s phone remote controller the ease of use of the resulting invention would be improved.
	Regarding Claim 4, Modified Haoliang teaches ‘The method of claim 3, wherein the imaging sensor includes a rear camera of the first device.”(Kim et al [0060] “The display 150 may output at least one screen associated with operating the electronic device 100. According to an embodiment, the display 150 may output a virtual operation object associated with controlling movement of the aerial vehicle 200. The virtual operation object may include an object indicating movement in at least one of a left and right direction, an upper and lower direction, a front and rear direction, or a diagonal direction of the aerial vehicle 200, an object for adjusting a movement speed of the aerial vehicle 200, an object associated with adjusting an altitude of the aerial vehicle 200, an object for determining an operation type of the aerial vehicle 200, or the like. The display 150 may output a menu or an icon for selecting any one of a safe operation function or a manual operation function of the aerial vehicle 200. According to an embodiment, the display 150 may output a boundary image, a boundary line, or the like corresponding to a set valid range. The display 150 may output an image captured by a camera located in the electronic device 100. The display 150 may output an image captured by a camera located in the aerial vehicle 200.“ Here teaches imaging from a camera on the remote controller and from figure 15, shown below, it is clear that the image/video shown is that of the camera located opposite the display, i.e. the rear camera);

    PNG
    media_image1.png
    525
    419
    media_image1.png
    Greyscale

Regarding Claim 5, Modified Haoliang teaches ‘ The method of claim 4, wherein locating the second device based on the imaging sensor of the first device comprises: determining whether the second device is located by determining whether the second device appears in an image captured by the imaging sensor.”( Kim et al [0093] “Referring to FIG. 7, as shown, a valid range 200 may be implemented as a quadrangular pyramid shape at a first point of an electronic device 100. For example, the valid range 300 may include a first virtual fence 301 located at a certain angle of an upper side with respect to the first point of the electronic device 100, a second virtual fence 302 located at a certain angle of a lower side with respect to the first point of the electronic device 100, a third virtual fence 303 located at a certain angle of a left side with respect to the first point of the electronic device 100, or a fourth virtual fence 304 located at a certain angle of a right side with respect to the first point of the electronic device 100. To adjust the virtual range, the first virtual fence 301 and the second virtual fence 302 may be adjusted in angle with respect to a specified point of the electronic device 100. Similarly, the third virtual fence 303 and the fourth virtual fence 304 may be adjusted in angle with respect to the specified point of the electronic device 100. The electronic device 100 may provide a user interface for adjusting the left and right angle and the upper and lower angle.” Thus the location of the drone is determined based on/in respect to the camera image/FOV);

    PNG
    media_image2.png
    479
    442
    media_image2.png
    Greyscale

.”(Kim et al “ [0130] FIG. 15 is a drawing illustrating an example of a screen interface associated with operation of a valid range according to an embodiment of the present disclosure. [0131] Referring to FIG. 15, an electronic device 100 may include a display 150 and may display an aerial vehicle 200 on the display 150. The aerial vehicle 200 may move in the valid range 300 and, as shown, may move to an area adjacent to a right boundary of the valid range 300. In this case, as shown, the display 150 may display a boundary line object 151 corresponding to the right boundary line of the valid range 300. The display 150 may display a virtual aerial vehicle 1501 corresponding to the aerial vehicle 200 on the display 150.“ Here the display of the controller contains aiming indicators, namely element 151 of figure 15, which shows/indicates the bounds of the allowable flight area to the user. I.e. a indicator to the user of bounds of where the controller is aimed, thus BRI an aiming indicator.);

    PNG
    media_image3.png
    513
    402
    media_image3.png
    Greyscale

Regarding Claim 7, Modified Haoliang teaches” The method of claim 5, wherein the second device also includes an imaging sensor, and the method further comprises displaying, by the first device, real time images captured by the imaging sensor of the first device and the imaging sensor of the second device.”( Kim et al [0060] “The display 150 may output at least one screen associated with operating the electronic device 100. According to an embodiment, the display 150 may output a virtual operation object associated with controlling movement of the aerial vehicle 200. The virtual operation object may include an object indicating movement in at least one of a left and right direction, an upper and lower direction, a front and rear direction, or a diagonal direction of the aerial vehicle 200, an object for adjusting a movement speed of the aerial vehicle 200, an object associated with adjusting an altitude of the aerial vehicle 200, an object for determining an operation type of the aerial vehicle 200, or the like. The display 150 may output a menu or an icon for selecting any one of a safe operation function or a manual operation function of the aerial vehicle 200. According to an embodiment, the display 150 may output a boundary image, a boundary line, or the like corresponding to a set valid range. The display 150 may output an image captured by a camera located in the electronic device 100. The display 150 may output an image captured by a camera located in the aerial vehicle 200.” Here gives output of both rear camera image/video of the remote controller itself and also displaying of image/video from the camera of a drone.)
Regarding Claim 9, Modified Haoliang teaches ” The method of claim 3, wherein determining the first directional vector of the second device relative to the first device based on the locating attitude of the first device comprises: determining locating attitude of the imaging sensor of the first device based on the locating attitude of the first device;”( Content of the Invention Section: “Determining whether a predetermined steering condition is satisfied based on the first orientation data detected by the UAV and the second orientation data; When the steering condition is satisfied, the camera lens is controlled towards an orientation corresponding to the second orientation data, so that the direction of the camera of the UAV and the direction of the remote control device are opposite to each other.” Here the first orientation data of the uav (I.e. where is the uav facing/located) and the second orientation data (where/how is the remote control facing) is cooperatively used to adjust/steer the uav);” and determining a directional vector of an optical center axis of the imaging sensor based on the locating attitude of the imaging sensor, and using the determined directional vector as the first directional vector of the second device relative to the first device.” ( Kim et al [0093] “Referring to FIG. 7, as shown, a valid range 200 may be implemented as a quadrangular pyramid shape at a first point of an electronic device 100. For example, the valid range 300 may include a first virtual fence 301 located at a certain angle of an upper side with respect to the first point of the electronic device 100, a second virtual fence 302 located at a certain angle of a lower side with respect to the first point of the electronic device 100, a third virtual fence 303 located at a certain angle of a left side with respect to the first point of the electronic device 100, or a fourth virtual fence 304 located at a certain angle of a right side with respect to the first point of the electronic device 100. To adjust the virtual range, the first virtual fence 301 and the second virtual fence 302 may be adjusted in angle with respect to a specified point of the electronic device 100. Similarly, the third virtual fence 303 and the fourth virtual fence 304 may be adjusted in angle with respect to the specified point of the electronic device 100. The electronic device 100 may provide a user interface for adjusting the left and right angle and the upper and lower angle.” Thus the location of the drone is determined based on/in respect to the camera image/FOV, as this boundaries are set in respect of the optical sensors FOV/optical axis).
Regarding Claim 13, Ren Haoliang teaches a remote controller for the drone, Page 9, “A person of ordinary skill in the art may understand that "a remote control device" or "multi-function remote control device" as used herein includes both a device of a wireless signal transmitter, a device that only has a non-receiving wireless signal transmitter, and a device that receives and A hardware-emitting device having a device capable of receiving and transmitting hardware capable of bidirectional communication over a bidirectional communication link. Such devices may be designed to be arranged on a person, in particular an arm part, comprising a smart bracelet, a smart watch, or a bracelet / watch / bracelet provided with an infrared light source and the like.” However Ren Haoliang doesn’t provide for specific sensors on the remote device beyond a brief section of page 11, “The positioning data can represent latitude and longitude coordinates of the remote control device. The latitude and longitude coordinates can be obtained by a positioning module installed on the remote control device. The positioning function of the positioning module is realized based on the satellite positioning system connected to the positioning module. The satellite system connected to the positioning module includes but is not limited to GPS Positioning system, Beidou positioning system, the Gros Jonas positioning system or the Galileo positioning system; and the direction data is detected by a magnetometer, an inertial sensor or a geomagnetic compass mounted on the remote control device, which characterizes the direction of the remote control device. Since the remote control The device may be designed to be arranged in a user's hand, and the direction data may also characterize the direction of the user's gesture area. By analyzing and calculating the direction data and the positioning data, the second orientation data of the remote control device is obtained.”
Kim et al teaches a remote controller which includes a image sensor and locating of the drone based on it. Kim et al teaches the use of an image sensor to create virtual fences and determine if the drone is within the fences and locating the drone through the image, “[0092] FIG. 7 is a drawing illustrating an example of a valid range according to an embodiment of the present disclosure. [0093] Referring to FIG. 7, as shown, a valid range 200 may be implemented as a quadrangular pyramid shape at a first point of an electronic device 100. For example, the valid range 300 may include a first virtual fence 301 located at a certain angle of an upper side with respect to the first point of the electronic device 100, a second virtual fence 302 located at a certain angle of a lower side with respect to the first point of the electronic device 100, a third virtual fence 303 located at a certain angle of a left side with respect to the first point of the electronic device 100, or a fourth virtual fence 304 located at a certain angle of a right side with respect to the first point of the electronic device 100. To adjust the virtual range, the first virtual fence 301 and the second virtual fence 302 may be adjusted in angle with respect to a specified point of the electronic device 100. Similarly, the third virtual fence 303 and the fourth virtual fence 304 may be adjusted in angle with respect to the specified point of the electronic device 100. The electronic device 100 may provide a user interface for adjusting the left and right angle and the upper and lower angle.“ and from [0054] “The electronic device 100 may calculate a valid range in which the aerial vehicle 200 will be operated, based on location information and orientation information. The electronic device 100 may provide the calculated valid range information to the aerial vehicle 200. According to an embodiment, if the electronic device 100 controls the aerial vehicle 200 while it is located in a first direction (e.g., a front direction), a valid range (or a flight area) may be set within a radius range (e.g., a field of view (FOV)) set left and right with respect to the first direction.”The the positioning of the drone is done based on the Field of view of the camera of the remote controller
	Thus it would have been obvious to one of ordinary skill in the art to modify Ren Haoliang to run on/use the controller and controller features as taught by Kim et al. This modified Haoliang would teach all aspects of claim 13. One would be motivated to make this combination as the use as motivated by Kim et al [0004] “A controller for a UAV may be an input device that includes a joystick or a touch pad or the like for controlling the UAV. The UAV may move in a constant direction depending on control information received from the input device. Since the UAV is subject to inertial motion, an input prediction range input after a user recognizes the UAV may be often different from the distance in which the UAV actually moves. Further, since the movement speed of the UAV according to an input predicted by the user is often different from the real movement speed of the UAV, it is very difficult for an unskilled user to control the UAV. Thus, it is not easy to operate the UAV accurately. And therefore, when there is a situation where loss of lives or property damage may be caused by the inaccurate operation of the UAV, it is difficult for the user to properly respond to the situation.” Thus by using Kim et al’s phone remote controller the ease of use of the resulting invention would be improved.
	Regarding Claim 14, Modified Ren Haoliang teaches “The first device of claim 13, wherein the imaging sensor is a rear camera of the first device.”  (Kim et al [0060] “The display 150 may output at least one screen associated with operating the electronic device 100. According to an embodiment, the display 150 may output a virtual operation object associated with controlling movement of the aerial vehicle 200. The virtual operation object may include an object indicating movement in at least one of a left and right direction, an upper and lower direction, a front and rear direction, or a diagonal direction of the aerial vehicle 200, an object for adjusting a movement speed of the aerial vehicle 200, an object associated with adjusting an altitude of the aerial vehicle 200, an object for determining an operation type of the aerial vehicle 200, or the like. The display 150 may output a menu or an icon for selecting any one of a safe operation function or a manual operation function of the aerial vehicle 200. According to an embodiment, the display 150 may output a boundary image, a boundary line, or the like corresponding to a set valid range. The display 150 may output an image captured by a camera located in the electronic device 100. The display 150 may output an image captured by a camera located in the aerial vehicle 200.“ Here teaches imaging from a camera on the remote controller and from figure 15, shown below, it is clear that the image/video shown is that of the camera located opposite the display, i.e. the rear camera);
Regarding Claim 15, Modified Ren Haoliang teaches “ The first device of claim 13, further comprising a display, wherein when the instructions are executed by the processor, the instructions cause the processor to perform the following operation: determining whether the second device is located by determining whether the second device appears in an image captured by the imaging sensor and displayed by the display.“( Kim et al [0093] “Referring to FIG. 7, as shown, a valid range 200 may be implemented as a quadrangular pyramid shape at a first point of an electronic device 100. For example, the valid range 300 may include a first virtual fence 301 located at a certain angle of an upper side with respect to the first point of the electronic device 100, a second virtual fence 302 located at a certain angle of a lower side with respect to the first point of the electronic device 100, a third virtual fence 303 located at a certain angle of a left side with respect to the first point of the electronic device 100, or a fourth virtual fence 304 located at a certain angle of a right side with respect to the first point of the electronic device 100. To adjust the virtual range, the first virtual fence 301 and the second virtual fence 302 may be adjusted in angle with respect to a specified point of the electronic device 100. Similarly, the third virtual fence 303 and the fourth virtual fence 304 may be adjusted in angle with respect to the specified point of the electronic device 100. The electronic device 100 may provide a user interface for adjusting the left and right angle and the upper and lower angle.” Thus the location of the drone is determined based on/in respect to the camera image/FOV);
Regarding Claim 16, Modified Ren Haoliang teaches “The first device of claim 15, wherein when the instructions are executed by the processor, the instructions cause the processor to perform the following operation: displaying, by the display, an aiming identifier in the image captured by the imaging sensor.”( Kim et al “ [0130] FIG. 15 is a drawing illustrating an example of a screen interface associated with operation of a valid range according to an embodiment of the present disclosure. [0131] Referring to FIG. 15, an electronic device 100 may include a display 150 and may display an aerial vehicle 200 on the display 150. The aerial vehicle 200 may move in the valid range 300 and, as shown, may move to an area adjacent to a right boundary of the valid range 300. In this case, as shown, the display 150 may display a boundary line object 151 corresponding to the right boundary line of the valid range 300. The display 150 may display a virtual aerial vehicle 1501 corresponding to the aerial vehicle 200 on the display 150.“ Here the display of the controller contains aiming indicators, namely element 151 of figure 15, which shows/indicates the bounds of the allowable flight area to the user. I.e. a indicator to the user of bounds of where the controller is aimed, thus BRI an aiming indicator.)
	Regarding Claim 17, Modified Ren Haoliang teaches “The first device of claim 15, wherein the second device also includes an imaging sensor, and wherein when the instructions ( Kim et al [0060] “The display 150 may output at least one screen associated with operating the electronic device 100. According to an embodiment, the display 150 may output a virtual operation object associated with controlling movement of the aerial vehicle 200. The virtual operation object may include an object indicating movement in at least one of a left and right direction, an upper and lower direction, a front and rear direction, or a diagonal direction of the aerial vehicle 200, an object for adjusting a movement speed of the aerial vehicle 200, an object associated with adjusting an altitude of the aerial vehicle 200, an object for determining an operation type of the aerial vehicle 200, or the like. The display 150 may output a menu or an icon for selecting any one of a safe operation function or a manual operation function of the aerial vehicle 200. According to an embodiment, the display 150 may output a boundary image, a boundary line, or the like corresponding to a set valid range. The display 150 may output an image captured by a camera located in the electronic device 100. The display 150 may output an image captured by a camera located in the aerial vehicle 200.” Here gives output of both rear camera image/video of the remote controller itself and also displaying of image/video from the camera of a drone.)
Claim 19 is directed to the device which runs/performs the method of claim 9. Ren Haoliang teaches both method elements and running/performing them on a processor and memory. Page 24, “In one possible design, the structure of the multifunction control device includes: One or more cameras 707 for capturing images; A memory 702 for storing a program for supporting the transceiver to execute the above-described control method of the drone, A communication interface 703 for the aforementioned drone to communicate with a remote control or other device or communication network; One or more processors 704 for executing the programs stored in the memory 703, One or more applications 705, wherein the one or more applications 705 are stored in the memory 702 and configured to be executed by the one or more processors 704, the one or more programs 705 A control device for driving the one or more processors 704 to construct a drone for executing a control method of the drone” As such the rational of rejections for claims 19 are identical to claim 9.
To help make more clear to combination of the two references as they relate to the inventive concepts as a whole. Ren Haoliang teaches the drone and directional vector system of the applicant’s claims/invention, however Ren Haoliang is more general/abstract as to the physical embodiment of the remote controller itself, instead focusing more on the Drone and its adjustment for most of the document, in a specific/more detailed embodiment it teaches the use of arm/wrist mounted controllers, but doesn’t limit/demand those for the overall invention/in general which just calls for a remote device. Thus Ren Haoliang is used to teach/render obvious the position calculations/vectors and the drone itself (which is why it was used to anticipate claims 21-32 which pertain/claim aspects more related to the drone and not the controller and instead is used in a 103 majority of claims 1-20 which detail both the drone/vectors and the controller). Kim et al however focuses more on the controller of a similar “selfie” drone system, and the detailed calculations/determination of commands of the drone are not mentioned in detail. Thus for the 103 rejections of the above claims Ren Haoliang teaches the drone and vector determination/navigation and Kim et al is used to teach the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al, US20200272144, “One-Handed Remote-Control Device for Aerial System”; Stroppiana et al, US20200382696, “Selfie Aerial Camera Drone”; Callou et al, FR2985329, “Method for Intuitive Control of a Drone using a Remote Control Apparatus”; Kimchi et al, “Unmanned Aerial Vehicle Delivery System”, US20150120094; Cho et al, US20160241767, “Mobile Terminal and Method for Controlling the Same”; Wessler et al, “Method for Destination Approach Control of Unmanned Aerial Vehicles”,US20170050747;
Yang et al gives a remote control system for a drone which would anticipate/render obvious the vast majority of the applicant’s claim. Yang et al has an effectively filed date after the applicant’s and thus cannot be used to anticipate/render obvious.
	Stroppiana et al gives a camera/selfie drone, similar to applicants. Published/filed after applicants effective filing date.
	Callou et al gives a drone control system in which a mobile phone, and its attitude (i.e. tilting forward, backwards, etc), are translated into controls for a drone.
	Kimchi et al gives a delivery drone system which includes using the phone as a landing pad.
	Cho et al gives a drone control system which includes using the tilt/attitude of a mobile device/controller to determine/control the drone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661